DETAILED ACTION
This is a non-final Office action for Application 16/674,799 filed 11/05/2019.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-4 and 6-18 are rejected; claims 5, 19, and 20 are objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/03/2020 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "a synchronous belt" (claim 3, line 2), "a screw rod" (claim 3, line 2), "a synchronous gear" (claim 3, line 3), and "a nut" (claim 3, line 3) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.  The applicant is reminded that every element of a listing of alternatives must be shown in the drawings.
The drawings are objected to because the lead lines or brackets for multiple reference numbers in most of the figures are not adequately visible, e.g., Figure 1 (40, 50), Figure 2 (60); Figure 3 (12, 120); Figure 14 (410, 4102); Figure 15 (4100, 4104, 4106, 4108).  Moreover, most of the reference numbers in Figure 4 are extremely blurry and not sufficiently visible, e.g., A, 52, 53.  Note that the foregoing listed reference numbers and listed figures are merely exemplary and are not exhaustive.  The applicant is advised to proofread all figures and amend wherever applicable.  See 37 CFR 1.84(l).  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Page 10, line 22, "apparatus 10. T The" appears to be --apparatus 10. The--.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 9, 12, 13, and 19 are objected to because of following informalities:
Claim 1, lines 6-12, the applicant is advised to indent the limitations in lines 6-12 with respect to the limitations in line 5.
Claim 2, line 6, "capable to drive" appears to be --capable of driving--.
Claim 5, lines 6 and 7, "the linear slide rail being slidable in the preset direction with respect to the slide rail fixing block" appears to be --the slide rail fixing block being slidable in the preset direction with respect to the linear slide rail--, since, in operation, the slide rail fixing block (232) slides on the linear slide rail (230).
Claim 9, line 9, "pivot" appears to be --rotate--.
Claim 12, lines 3 and 4, as best understood, the motor itself does not rotate.  It is the "rotating shaft" of the motor (see claim 11, line 5) that rotates.  Similar objection applies to claim 13 (lines 10 and 13).
Claim 19, line 12, "bodyis" appears to be --body is--.
Claim 19, line 12, the applicant is advised to remove "(51)" from the claim, since no other reference number is seen throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation "two slide rail fixing blocks" in claim 6 (lines 1 and 2) is indefinite because it is not clear as to how the "two slide rail fixing blocks" in claim 6 are related to the "slide rail fixing block" in claim 5 (line 2).  For example, does claim 6 require the "two slide rail fixing blocks" in claim 6 in addition to the "slide rail fixing block" in claim 5, totaling three slide rail fixing blocks?  Or do the "two slide rail fixing blocks" in claim 6 comprise the "slide rail fixing block" in claim 5?  Appropriate correction is required.
Regarding claim 7, there is insufficient antecedent basis for the limitation "the vertical direction" (lines 2 and 3) in the claim.  Appropriate correction is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the central axis" (line 4) in the claim.  Appropriate correction is required.
Regarding claim 9, the limitation "a slide member" is recited twice in the claims (e.g., in claim 1, line 6 and in claim 9, line 6).  As such, it is not clear as to whether the "slide member" in claim 9 (line 6) is the same as or different from the "slide member" in claim 1 (line 6).  Appropriate correction is required.
Claims 8 and 10-16 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 5,718,408).
Regarding claim 1, Lin discloses an automobile calibration device (see Figure 2, the entirety of the elements as shown in Figure 2; note that the preamble phrase "automobile calibration" merely defines an intended use for the claimed subject matter; on the other hand, the limitations comprising the claim body, i.e., the limitations in lines 2-12, represent a structurally complete device and are able to stand alone without depending on the preamble for completeness), comprising: a support apparatus (10, fig 2); and a position adjustment apparatus (20, 40, 50, 60, 70, figs 2 & 3), the position adjustment apparatus being mounted at the support apparatus (see Figure 2); wherein the position adjustment apparatus comprises: a slide member (20, 40, 50, 61, 62, figs 2 & 3); a supporting member (70, fig 2), the supporting member being movably mounted at the slide member (see Figures 2 and 4, see col 4, lines 38-44), one of the slide member and the supporting member comprising a first member (71, fig 2); an adjustment member (64, 65, 642, fig 2), the adjustment member comprising a second member (65, fig 2), the second member being meshed with the first member and being capable of driving the first member to move in a preset direction (see Figures 2 and 4, see col 4, lines 38-44), to enable the supporting member to move in the preset direction with respect to the slide member (see Figures 2 and 4, see col 4, lines 38-44).



    PNG
    media_image1.png
    817
    1143
    media_image1.png
    Greyscale







[AltContent: arrow]
[AltContent: textbox (10a – Lower Portion)]




Regarding claim 2, wherein the adjustment member comprises a rod body (64a, fig 2, see annotation below), a knob portion (64b, fig 2, see annotation below) and the second member (65, fig 2); the rod body passes through the slide member (col 4, lines 32-37), and the rod body is pivotable with respect to the slide member (col 4, lines 32-37); and the second member and the knob portion are respectively disposed at two ends of the rod body (see Figure 2), the knob portion is capable to drive the rod body to pivot, so that the second member drives the first member to move in a horizontal direction (see Figures 2 and 4, see col 4, lines 32-44).


[AltContent: textbox (64a – Rod Body)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    228
    248
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (64b – Knob Portion)][AltContent: textbox (Annotation of Portion of Figure 2)]


Regarding claim 3, wherein, the first member comprises a rack (71, fig 2), a synchronous belt, or a screw rod; correspondingly, the second member comprises a gear (65, fig 2), a synchronous gear, or a nut.
Regarding claim 4, the automobile calibration device further comprising a connection assembly (63, 631, fig 2), the supporting member being mounted at the slide member via the connection assembly (see Figures 2 and 4).
Regarding claim 17, the automobile calibration device further comprising a slide apparatus (80, 90, 100, 110, 113, fig 2), wherein the slide apparatus is mounted at the position adjustment apparatus (see Figures 2 and 4), the position adjustment apparatus being configured to enable the slide apparatus to move horizontally (see Figures 2 and 3, see col 5, lines 10-17).
Regarding claim 18, wherein the slide apparatus comprises a guiderail (80, fig 2) and a slide assembly (90, fig 2); the guiderail is mounted at the position adjustment apparatus (see Figure 4); and the slide assembly is mounted at the guiderail (see Figure 4) and the slide assembly is horizontally movable with respect to the guiderail (see Figures 2 and 4, see col 5, lines 1-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 15, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 5,718,408) in view of Altshuler et al.      (US 9,074,726 B2), hereinafter Altshuler.
Regarding claim 7, Lin does not disclose the automobile calibration device further comprising: a drive assembly, configured to drive the position adjustment apparatus to move in the vertical direction with respect to the support apparatus.
Altshuler teaches a device (400, fig 4A) comprising: a support apparatus (225, 420, fig 4A); and a position adjustment apparatus (216, 220, 226, fig 4A) mounted at the support apparatus, the position adjustment apparatus including a slide member (216,220, 226, fig 4A); and a drive assembly (106, 202, 208, 402, 404, fig 4A) configured to drive the position adjustment apparatus to move in a vertical direction with respect to the support apparatus (see Figure 4A, see col 4, lines 46-56). 






    PNG
    media_image3.png
    716
    384
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    602
    495
    media_image4.png
    Greyscale












Lin and Altshuler are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form support apparatus (Lin: 10, fig 2) with a drive assembly (Altshuler: 106, 202, 208, 402, 404, fig 4A), where the upper portion (Lin: 11, fig 2) of the support apparatus is separated and formed on the slide member (Altshuler: 216, 220, 226, fig 4A) to be vertically adjustable with respect to the lower portion (Lin: 10a, fig 2, see annotation) of the support apparatus (Altshuler: see Figures 4A and 5), as taught by Altshuler.  The motivation would have been to accommodate various workpieces of different thicknesses with increased adjustability of the device.  Therefore, it would have been obvious to combine Lin and Altshuler to obtain the invention as specified in claim 7.
Regarding claim 8, wherein the drive assembly comprises a first drive mechanism (Altshuler: 404, fig 4A) and a transmission mechanism (Altshuler: 106, fig 4A); the first drive mechanism is connected to the transmission mechanism and the first drive mechanism is configured to drive the transmission mechanism to move (Altshuler: see Figure 4A, see col 4, lines 46-56); and the transmission mechanism is configured to enable the position adjustment apparatus to move in the vertical direction with respect to the support apparatus (Altshuler: see Figure 4A, see col 4, lines 46-56; Lin: see Figures 2 and 4).
Regarding claim 9, wherein the transmission mechanism comprises an elevation screw rod (Altshuler: 106, fig 4A), the elevation screw rod being movably mounted at the support apparatus (Altshuler: see Figure 4A; Lin: see Figure 2), the elevation screw rod being disposed vertically and the elevation screw rod being rotatable around the central axis of the elevation screw rod (Altshuler: see Figure 4A); a slide member (Lin: 11, 20, 30, 40, 50, 61, 62, figs 2 & 3, as modified by, Altshuler: 216, 220, 226, fig 4A) is sleeved over the elevation screw rod, the elevation screw rod being threaded to the slide member (Altshuler: see Figure 4A); and the first drive mechanism is connected to the elevation screw rod and the first drive mechanism is configured to drive the elevation screw rod to pivot around the central axis of the elevation screw rod, to enable the position adjustment apparatus to move in the vertical direction with respect to the support apparatus (Altshuler: see Figure 4A; see col 4, lines 46-56).
Regarding claim 10, wherein the first drive mechanism comprises a motor assembly (Altshuler: 402, 402, fig 4A); and the motor assembly comprises a motor (Altshuler: 404, fig 4A), the motor being configured to drive the elevation screw rod to rotate around the central axis of the elevation screw rod (Altshuler: see Figure 4A; see col 4, lines 46-56).
Regarding claim 15, wherein the slide member comprises a slide member body (Altshuler: 220, fig 4A) and a slide block (Altshuler: 216, fig 4A); and the slide block is fixedly mounted at the slide member body (Altshuler: see Figure 4A) and a threaded through hole is opened in the slide block (Altshuler: see Figure 4A, see col 4, line 7), the threaded through hole being sleeved over the elevation screw rod and the threaded through hole being threaded to the elevation screw rod (Altshuler: see Figure 4A, col 4, lines 9-14).
Regarding claim 16, wherein the slide member comprises a guide block (Altshuler: 226, fig 4A), the guide block being fixedly mounted at the slide member body (Altshuler: see Figure 4A); the support apparatus comprises an elevation guiderail (Altshuler: 204, fig 4A), the elevation guiderail being disposed vertically (Altshuler: 204, fig 4A); and the guide block is sleeved over the elevation guiderail (Altshuler: see Figures 4A and 6).

Allowable Subject Matter
Claims 5, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631